IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1039-14

             JOSE GUADALUPE RODRIGUEZ ELIZONDO, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE THIRTEENTH COURT OF APPEALS
                         HIDALGO COUNTY

       Y EARY, J., filed a dissenting opinion in which K ELLER, P.J., and H ERVEY, J.,
joined.

                                DISSENTING OPINION

       I agree with most of what is in the majority opinion and would join it but for its

ultimate disposition of the case. I would remand the case for the court of appeals to conduct

the harm analysis.




FILED: April 6, 2016
PUBLISH